IN THE SUPREME COURT, STATE OF WYOMING

                                      2016 WY 95

                                                                April Term, A.D. 2016

                                                                  September 28, 2016


RONALD DALE ANDERSON,

Appellant
(Defendant),

v.                                                 S-16-0156

THE STATE OF WYOMING,

Appellee
(Plaintiff).


     ORDER AFFIRMING THE DISTRICT COURT’S JUDGMENT AND SENTENCE
[¶1] This matter came before the Court upon its own motion following notification
that Appellant has not filed a pro se brief within the time allotted by this Court. Pursuant
to a plea agreement, Appellant entered unconditional guilty pleas to two counts of sexual
abuse of a minor in the third degree. Wyo. Stat. Ann. § 6-2-316(a). The district court
imposed sentences of 10 to 15 years on each count, with the sentences ordered to be
served concurrently. Appellant filed this appeal to challenge the district court’s February
9, 2016, “Judgment Upon Plea of Guilty” and its May 16, 2016, “Sentence.”

[¶2] On August 2, 2016, Appellant’s court-appointed appellate counsel e-filed a
“Motion to Withdraw as Counsel,” pursuant to Anders v. California, 386 U.S. 738, 744,
87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967). The next day, this Court entered an “Order
Granting Motion for Extension of Time to File Pro Se Brief.” This Court ordered that, on
or before September 16, 2016, Appellant “may file with this Court a pro se brief
specifying the issues he would like this Court to consider in this appeal.” This Court also
provided notice that, after the time for filing a pro se brief expired, this Court would
“make its ruling on counsel’s motion to withdraw and, if appropriate, make a final
decision on this appeal.” This Court notes that Appellant has not filed a pro se brief or
other pleading in the time allotted.
[¶3] Now, following a careful review of the record and the “Anders brief” submitted by
appellate counsel, this Court finds that appellate counsel’s motion to withdraw should be
granted and the district court’s February 9, 2016, “Judgment Upon Plea of Guilty” and its
May 16, 2016, “Sentence” should be affirmed. In doing so, this Court finds that counsel
has not provided sufficient indicia that counsel thoroughly searched the record and the
law in service of the client so that this Court might confidently consider only those
objections mentioned in the Anders brief. United States v. Marvin, 211 F.3d 778, 781 (3rd
Cir. 2000). This Court notes that, at page 5 of the Anders brief, appellate counsel
indicates that she “was unable to identify any error which she could, in good-faith, assert
as prejudicial given the particular facts in this case.” However, counsel does not identify
any potential errors or issues, other than those her client has complained of. Simply
dismissing any potential error as non-prejudicial does not satisfy counsel’s obligation to
“refer[] to anything in the record that might arguably support the appeal.” Anders v.
California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967).
Nevertheless, this Court finds this case is not so complicated as to require further
briefing.

[¶4] Also, this Court finds it should order the correction of clerical errors. The
“Amended Felony Information,” “Judgment Upon Plea of Guilty,” and the “Sentence” all
incorrectly state that Appellant pled guilty to two counts of sexual abuse of a minor in the
third degree pursuant to Wyo. Stat. Ann. § 6-2-316(a)(iv). However, the count related to
victim BC was actually brought pursuant to Wyo. Stat. Ann. § 6-2-316(a)(i), as reflected
in the transcript from the change of plea hearing. (Record on Appeal, p. 123 at pgs. 22-
30) This Court finds that, pursuant to W.R.Cr.P. 36, these errors should be corrected. It
is, therefore,

[¶5] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel
for Appellant, Ronald Dale Anderson, is hereby permitted to withdraw as counsel of
record for Appellant; and it is further

[¶6] ORDERED that the district court’s February 9, 2016, “Judgment Upon Plea of
Guilty” and its May 16, 2016, “Sentence” be, and the same hereby are, affirmed; and it is
further

[¶7] ORDERED that, with respect to the Judicial Systems Automation fee and the
Indigent Civil Legal Services fee, the written “Sentence” shall control over the district
court’s oral pronouncement that those fees should be imposed on each count. This Court
recently ruled that those fees are to be imposed on a per case (not per count) basis. Hawes
v. State, 2016 WY 30, ¶¶ 15-16, 368 P.3d 879, 884-85 (Wyo. 2016); and it is further

[¶8] ORDERED that this matter is remanded to the district court for correction of the
clerical errors noted in paragraph four of this order.
[¶9]   DATED this 28th day of September, 2016.

                                             BY THE COURT:

                                             /s/

                                             E. JAMES BURKE
                                             Chief Justice